Citation Nr: 1760723	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lower back disability, to include spinal stenosis.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to January 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's lower back disability, to include spinal stenosis, is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back condition, to include spinal stenosis, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for a lower back disability, to include spinal stenosis.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  Lower Back Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The record indicates that the Veteran was diagnosed with spinal stenosis in June 2012.  He claims that his lower back disability is related to surgeries that he underwent during service for pilonidal cysts.  In a December 2014 statement in support of claim, the Veteran stated that he developed a cyst on his lower back after injuring it during service due to jumping out of airplanes and riding in vehicles through rough terrain.  He indicated that he underwent two operations on his lower back while in service and that he has had problems with his back since that time.  The Veteran further stated that after his discharge from the military he underwent another surgery related to the cysts on his lower back in 1949.  In a March 2016 statement, the Veteran indicated that spinal taps were administered for both of his operations during service.

Although the Veteran's available service treatment records do not specifically document the operations he described, his discharge examination noted "Pilonidal cyst. draining."  Additionally, a May 1965 VA Form 3101 indicates that the Veteran had medical records related to treatment and/or hospitalization at Fort Bragg, North Carolina in December 1946, May 1947, August 1947, and September 1947.  Further, he submitted a newspaper clipping claimed to be a 1947 article written by his mother for a local paper, which stated that he underwent an operation while at Fort Bragg, North Carolina.  However, the indicated medical records are not present in the casefile, despite VA efforts to obtain any existing records for the relevant timeframe.  A June 1949 private treatment record indicates a diagnosis of recurrent pilonidal cyst disease and shows that the Veteran had an operation to excise a pilonidal cyst at that time.  Resolving all reasonable doubt in favor of the Veteran and absent evidence to the contrary, the Board finds that the preponderance of the evidence supports his assertion that he underwent operations for pilonidal cysts on his lower back during active duty service.

An August 2017 private medical opinion indicated that the Veteran's surgeries related to his pilonidal cysts during service impacted his ability to mobilize effectively.  The physician further indicated that claimed incidents of hard landings related to the his experience flying in gliders in the military also led to medical problems, including substantial back pain.  The Board notes that the Veteran's service personnel records show that he received a glider badge.  The Veteran indicated that he experienced back pain since his time in the military, and he has used a glass milk bottle to keep his lower back from touching the seat and to keep it in a more neutral position while driving.  The physician opined that the spinal anesthesia used during his in-service operations, the change in his sitting and architecture after the operations, and the injuries suffered during hard glider landings more likely than not contributed to his lower back disability, to include spinal stenosis.  

Therefore, given the medical evidence outlined above, the Board concludes that the Veteran's lower back disability, to include spinal stenosis, was caused by an in-service incident or injury, and service connection is warranted.



ORDER

Entitlement to service connection for a lower back disability, to include spinal stenosis, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


